Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have filed a terminal disclaimer on January 4, 2021 to overcome the pending ODP rejection over copending application 16/634,337. The terminal disclaimer has been approved and entered and the ODP rejection has been withdrawn. The claims 16-35 are considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a process of preparing a compound having the Formula 
    PNG
    media_image1.png
    153
    402
    media_image1.png
    Greyscale
wherein all variables are defined in claim 1. The closest prior art is US 20100280083 A1 (Ishikawa, et al.) which teaches a process such as 
    PNG
    media_image2.png
    181
    441
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    185
    266
    media_image3.png
    Greyscale
but does not teach compounds that fall within the scope of the compounds of formula I in the instant invention.  The novelty of the claimed invention is preparing the compound of formula I using the reactant of formula II which is not found in the prior art.   The claimed process for preparing a compound having the above Formula is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Shawquia Jackson/
Primary Examiner, Art Unit 1626